Title: From Thomas Jefferson to Madame de Tessé, 28 February 1787
From: Jefferson, Thomas
To: Tessé, Adrienne Catherine de Noailles, Comtesse de



Paris Feb. 28. 1787.

If you will be so good, Madam, as to send to my hotel any letters with which you will be pleased to honour and relieve me on my journey, Mr. Short if he is here will take care to forward them, and with the more care as coming from you. If he should not be here, they will be forwarded by a servant who has charge of the house. My letters will be sent to me by post twice a week.
I have had the pleasure to learn from Mr. Berard of Lorient that he has our box of Magnolia and Dionæas safe; that he will send it by the first Diligence; and take measures to prevent their being stopped or opened on the road, at the Douanes. This information was dated the 21st. of February, and as the Diligence is fifteen days on the road, we may expect them from the 7th. to the 14th. of March. My servant will carry them to you the moment they arrive, as well as any other parcels of seeds or plants, should any others escape thru all the dangers and difficulties which beset them.I set out on my journey in the moment of writing this. It is a moment of powerful sensibility for your goodness and friendship, wherein I feel how precious they are to my heart, and with how affectionate an esteem & respect I have the honor to be Madam, your most obedient & most humble servant,

Th: Jefferson

